Opinion issued September 29, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00049-CR
                           ———————————
              ROLANDO L. OLIVIA RODRIGUEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1596988


                         MEMORANDUM OPINION

      Appellant, Rolando L. Olivia Rodriguez, seeks to appeal the judgment in trial

court cause number 1596988 convicting him of the offense of assault of a family
member – previous conviction, and sentencing him to nine years’ confinement. 1 We

dismiss the appeal for want of jurisdiction.

                                     Background

      Rodriguez pleaded guilty to the third-degree felony offense of assault of a

family member with previous conviction. See TEX. PENAL CODE § 22.01(b)(2)(B).

Rodriguez signed a “Waiver of Constitutional Rights, Agreement to Stipulate, and

Judicial Confession” stating that he (1) does not accept the State’s punishment

recommendation of ten years’ imprisonment as a plea bargain and (2) instead, is

entering a guilty plea without an agreed punishment recommendation and requests

that the trial court set his punishment. In the document, Rodriguez also states that

“Further, in exchange for the state giving up their right to trial, I agree to waive any

right of appeal which I may have.”

      The trial court entered a judgment convicting Rodriguez of the charged

offense and sentenced Rodriguez to nine years’ imprisonment. The judgment

provides that Rodriguez waived his right to appeal and no permission to appeal has

been granted. The trial court’s certification of defendant’s right to appeal similarly



1
      Rodriguez has a related appeal under appellate cause number
      01-20-00050-CR from a judgment issued on the same day in trial court cause
      number 1562399 adjudicating him guilty of the felony offense of assault –
      continuing family violence and sentencing him to 9 years’ confinement. The
      sentences in both cases run concurrently. Because the appeals involve
      different facts affecting our jurisdiction, we address the appeals separately.
                                           2
provides that “The defendant has waived the right of appeal.” Rodriguez filed a pro

se notice of appeal and, notwithstanding the certification, was appointed counsel on

appeal. Rodriguez’s appointed counsel subsequently filed a motion to withdraw

along with an Anders brief stating that there are no non-frivolous issues for appeal.

Anders v. California, 386 U.S. (1967).

                                      Discussion

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification is included in the record on appeal and states that Rodriguez waived his

right of appeal. As discussed below, the record supports the trial court’s certification

that Rodriguez waived his right to appeal. See Dears, 154 S.W.3d at 615.

      A valid waiver of appeal—one made voluntarily, knowingly, and

intelligently—prevents a defendant from appealing without the trial court’s consent.

See Carson v. State, 559 S.W.3d 489, 492–93 (Tex. Crim. App. 2018); Ex parte

Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009); see also TEX. CODE CRIM.

PROC. art. 1.14(a) (“The defendant in a criminal prosecution for any offense may

waive any rights secured him by law . . . .”). “[A] defendant may knowingly and

intelligently waive his entire appeal as a part of a plea, even when sentencing is not

agreed upon, where consideration is given by the State for that waiver.” Ex parte


                                           3
Broadway, 301 S.W.3d at 699; see Jones v. State, 488 S.W.3d 801, 807 (Tex. Crim.

App. 2016) (concluding that defendant waived right to appeal in exchange for State’s

abandonment of enhancement pursuant to plea agreement without agreement as to

punishment).

      The “Waiver of Constitutional Rights, Agreement to Stipulate, and Judicial

Confession” signed by Rodriguez states that “in exchange for the state giving up

their right to trial, I agree to waive any right of appeal which I may have.” More

precisely,   Rodriguez     waived     his   right   to   appeal    in   exchange     for

the State’s consenting to Rodriguez’s waiver of his right to jury trial. See TEX. CODE

CRIM. PROC. art. 1.13(a) (“The defendant in a criminal prosecution for any offense

other than a capital felony case in which the [S]tate notifies the court and the

defendant that it will seek the death penalty shall have the right, upon entering a plea,

to waive the right of trial by jury, conditioned, however, that, except as provided by

[a]rticle 27.19, the waiver must be made in person by the defendant in writing in

open court with the consent and approval of the court, and the attorney representing

the [S]tate.”) (emphasis added). By providing the required consent for Rodriguez to

waive his right to a jury trial, the State gave consideration for Rodriguez’s waiver of

his right to appeal. See Carson, 559 S.W.3d at 492–96; Ex parte Broadway, 301

S.W.3d at 696–99. Because the trial court’s certification that Rodriguez waived his




                                            4
right of appeal is supported by the record and the trial court has not given permission

to appeal, Rodriguez has no right of appeal. Dears, 154 S.W.3d at 613.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). Counsel’s motion to withdraw and any other pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5